DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Application” Information needs to be updated to     include any of the allowed Patent Numbers of the listed Applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 20, the preamble claims that the invention is a “ body shape enhancing apparatus”.   However, the  body of the claim does not state how the structure is a “body shape enhancing apparatus”  or what structure provides the function or how it is adapted to provide the function. It is suggested that applicant’s representative include language as to how the structure provides body shape enhancing or what components provide the enhancing and where they provide the enhancing. It is not clear as to how the “protrusion” contributes to the   “body shape enhancing” . In claim 1, lines  5-6 the word “The” needs to be inserted prior to “top outer shell casing”, before “bottom outer shell casing” and before “protrusion outer shell casing” so that it  is clear that it is the same elements as in the previous lines.  This context needs to be added to the claim so that it is clear it is a body shape enhancing structure and not just a layered pad for  cushioning or absorption of bodily fluids.  In claim 1, in the penultimate line, there is no antecedent basis for “the center” .
In claims 1 and 20, “an undercarriage” needs to be clearly claimed as  a human wearer’s undercarriage or instead o f undercarriage claim the body parts where it is located.   Claim 20 is unclear for the same reasons as in claim 20.  However, the last 2 lies of claim 20,   o f “creating  a thigh gap” is unclear in that it is not clear as to  how it creates a “thigh gap”. 
In claim 6, line 2, there is no antecedent basis for “ top of oversleeve” especially since      “an oversleeve” is claimed in claims 7 and 8.
In claim 10  , last 2 lines, it is not clear as to how the “flexible supporter” performs all of the  functions listed.
 In claim 12, line 1 before “lateral” delete “a”. 
In claim 13, “in   the form of wings” should read - - in a form of wings” or “ are wings”.
 

However, the claims, a s best understood, have been examined on their merits. 
Claims 1-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

None of the cited references, alone or in combination, disclose the  body shape enhancing apparatus that  creates a thigh gap underneath a wearer’s buttocks and crotch as claimed in claims 1-20 including the protrusion and covering layers thereover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732